Citation Nr: 0928482	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  03-29 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1963 to March 
1964.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for 
schizoaffective disorder, depressed type.  

The Board remanded the case to the RO for further development 
in April 2006.  In a May 2007 decision, the Board affirmed 
the RO's denial of the benefit on appeal.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court or CAVC).  In November 2008, the 
Court vacated that Board's decision and remanded the case to 
the Board for readjudication in compliance with an October 
2008 Joint Motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2008).  

The CAVC remanded the present appeal to the Board in November 
2008 for compliance with the instructions in the October 2008 
Joint Motion.  The Joint Motion provides that remand is 
required based on the Board's reliance on an insufficient 
October 2006 VA examination report.  The October 2006 VA 
examination failed to address whether the Veteran's other 
diagnosed disorders, including anxiety disorder and 
depressive disorder, were incurred during service in 
accordance with an April 2006 remand order.  Nor did the 
examiner address whether the Veteran's report that he was 
beaten during service constituted a disturbing traumatic even 
that continued to distress him and produced recurrent 
episodes of anxiety.  See Stegall v. West, 11 Vet. App. 268, 
270 (1998).  Accordingly, the Board finds that a remand for 
an additional VA examination is necessary to comply with the 
instructions of the Joint Motion, prior to readjudication of 
the appeal by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the case for a 
comprehensive VA psychiatric 
examination to determine if the Veteran 
has a current acquired psychiatric 
disorder related to service.  The 
claims folder should be made available 
to the examiner for review prior to 
examination.  The examiner must review 
the entire claims file, to include 
service medical records and post-
service records.

The examiner should identify all 
current psychiatric diagnoses, and for 
each identified diagnosis, should state 
whether it is at least as likely as not 
that any such diagnosed disorder was 
incurred in service.  

The Board notes that the record 
reflects current diagnoses of 
schizoaffective disorder, anxiety 
disorder, and depressive disorder.  The 
examiner should render an opinion with 
respect to each such diagnosis if 
identified on examination. 

The examiner should also state whether 
it is at least as likely as not that 
any currently diagnosed psychiatric 
disorder is related to a reported 
traumatic event of being beaten during 
service. 

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.

The examiner must provide a complete 
rationale for his or her diagnosis and 
opinion with references to the evidence 
of record.  The examiner should 
specifically comment on findings from a 
March 2009 private opinion associated 
with the record.  

2.  When the development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
